Case 6:21-cv-00367-MJJ-CBW Document 9 Filed 05/03/21 Page 1 of 2 PageID #: 48




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

BEAU ASHLEY DERISE                          CASE NO. 6:21-CV-00367
                                            CASE NO. 6:21-CV-00397
                                            CASE NO. 6:21-CV-00781

VERSUS                                      JUDGE JUNEAU

WORLD BANK OF HONG KONG                     MAGISTRATE JUDGE WHITEHURST

                                    JUDGMENT

      THIS MATTER was referred to United States Magistrate Judge Carol B.

Whitehurst for report and recommendation, Rec. Doc. 8. After an independent

review of the record and the applicable law, and noting the absence of any objection,

this Court concludes that the Magistrate Judge’s report and recommendation is

correct and adopts the findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

 the report and recommendation, Mr. Derise’s complaints are DISMISSED for

 lack of subject matter jurisdiction. The Court further notes that, as Mr. Derise’s

 complaints fail to state any plausible, nonfrivolous claims on which relief can be

 granted, he is hereby WARNED that the filing of any additional frivolous lawsuits

 will result in his being ordered to show cause why he should not be placed on the

 list of sanctioned/barred litigants for this district, so that he is barred from filing
Case 6:21-cv-00367-MJJ-CBW Document 9 Filed 05/03/21 Page 2 of 2 PageID #: 49




 any action in the United States District Court for the Western District of Louisiana

 without first obtaining the approval and authorization of the chief judge.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 3rd day of

 May, 2021.




                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
